Citation Nr: 1038132	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the Veteran's countable income for 2008 was excessive for 
the purposes of VA nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 administrative decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contests VA's determination of his 2008 adjusted 
income for the purposes of receipt of VA nonservice-connected 
pension benefits.  Disability pension will be paid to a Veteran 
of a period of war who meets statutorily-defined service, net 
worth, and annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 
(West 2002 & Supp. 2009).  For purposes of calculating pension 
benefits, total income may be reduced by amounts equal to amounts 
paid by a Veteran for unreimbursed medical expenses, to the 
extent that such amounts exceed five percent of the maximum 
annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 
3.272(g) (2009).  In the present case, the Veteran has already 
been found medically eligible for nonservice-connected pension; 
the only issue before the Board is whether his 2008 income was 
properly adjusted for the purposes of payment of pension 
benefits.  

In finding the Veteran's adjusted income excessive, the RO relied 
on a January 2009 VA Form 21-8416 Medical Expense Report.  Based 
on this form and a June 2009 report of contact with the Veteran, 
the RO determined the Veteran had unreimbursed medical expenses 
of $4323 for 2008.  Based on a reported 2008 annual income of 
$14,500, minus the above unreimbursed medical expenses, the RO 
found, within a June 2009 administrative decision, that the 
Veteran had an adjusted gross income of $10,736 for 2008.  His 
2008 nonservice-connected pension was correspondingly reduced to 
reflect this adjusted income.  The Veteran responded by filing a 
July 2009 notice of disagreement, as well as a copy of his 2008 
federal tax returns, on which he claimed medical expenses of 
$8,731.  No additional documentation was submitted by the Veteran 
to support these claimed medical expenses.  In the September 2009 
statement of the case, the RO stated that although the Veteran 
claimed $8,731 of medical expenses on his tax returns for 2008, 
medical expenses as allowed by the Internal Revenue Service were 
not the same as those allowed by VA; thus, that amount could not 
be used by VA in determining the Veteran's adjusted income.  The 
Board notes, however, that the Veteran was not offered the 
opportunity to document his claimed $8,731 of medical expenses 
for 2008 to determine if in fact any of those expenses would be 
found eligible by VA.  VA's duty to notify includes informing a 
claimant and his representative, if any, of the lay or medical 
evidence not previously submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In the present 
case, that duty requires VA to notify the Veteran of the need to 
substantiate his claimed 2008 unreimbursed medical expenses of up 
to $8,731.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter detailing the 
eligibility requirements for receipt of 
nonservice-connected pension benefits.  
Specifically, the Veteran should be made 
aware of the types of unreimbursed medical 
expenses that may be claimed to determine his 
2008 adjusted income.   The Veteran should 
then be afforded the opportunity to submit 
new income and expense reports for 2008, to 
include any substantiating documentation for 
his claimed unreimbursed medical expenses.  
Any such records so obtained should be 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

